Dismissed and Memorandum Opinion filed December 8, 2005








Dismissed and Memorandum Opinion filed December 8,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01097-CV
____________
 
JOHN GANIM,
Appellant
 
V.
 
FAROUK (FRANK) ALATTAR,
Appellee
 

 
On Appeal from the
21st District Court
Washington County,
Texas
Trial Court Cause
No.33200
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed September 22, 2005.
On November 23, 2005, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 8, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.